Citation Nr: 0718827	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968 and January 1975 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which assigned separate 10 percent ratings for the 
right and left knee degenerative joint disease, effective May 
26, 2004.  The September 2004 rating decision essentially 
bifurcated a previously characterized disability of 
degenerative joint disease of the bilateral knees, which was 
originally assigned a single 10 percent rating, effective 
September 1, 1993.  The claims file was subsequently 
transferred back to its original RO location in Denver, 
Colorado.  In February 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board video 
conference hearing at the RO.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in February 2007 that his knees had 
recently become worse with more constant flare-ups.  The 
veteran also testified that he experienced instability in 
both knees, had a history of falls, constant pain, and 
problems bending.  The veteran testified that a private 
physician had recommended a total knee replacement for the 
right knee and that scheduling this surgery had been 
discussed.  The last VA orthopedic examination solely 
addressing the knees was performed in July 2004, and a March 
2005 VA examination, which primarily addressed whether the 
spine was aggravated by the knee disabilities, also noted 
findings related to the knees.  

Based on the veteran's testimony, and the date last 
examination of the knees, there is some question as to 
whether the most recent examinations of record are adequate 
for rating purposes, particularly given the possibility that 
the veteran may have recently undergone a total knee 
replacement.

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his bilateral knee 
disability has increased since the July 2004 and March 2005 
VA examinations.  38 C.F.R. § 3.159(c).  Attempts also should 
be made to secure any recent private or VA medical records 
concerning a total right knee replacement.

Importantly, additional evidence pertinent to the veteran's 
claim was submitted directly to the Board in March 2007, 
without a waiver of consideration of the new evidence by the 
RO.  Without such a waiver, the RO must consider the newly 
submitted evidence in the first instance, to avoid any 
possible prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); 38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent evidence identified 
by the veteran, including any private 
medical records reflecting a total right 
knee replacement.

2.  After completion of #1, schedule the 
veteran for a VA orthopedic examination to 
determine the present severity of his 
bilateral knee disabilities.  Specifically 
the examiner should do the following:

(a)  Report the ranges of flexion and 
extension of both knees to the nearest 
degree, including any additional loss of 
motion due to pain on use or during flare-
ups.

(b)  Discuss whether there is any 
recurrent subluxation or instability in 
either knee.

(c)  Discuss whether there is any 
ankylosis, or impairment of the tibia and 
fibula with malunion of the knees and 
moderate or marked knee or ankle 
disability.

(d)  If a total right knee replacement has 
been performed within more than one year 
prior to examination, state whether there 
is any intermediate degrees of residual 
weakness, pain or limitation of motion, or 
any chronic residuals consisting of severe 
painful motion or weakness in the right 
extremity.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, including recent private 
medical records not previously reviewed, 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



